          Case 3:20-cv-01455-JR         Document 6       Filed 09/21/20    Page 1 of 4




                       IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON



 BRUCE COMMITTE,                                     Case No. 3:20-cv-1455-JR

                Plaintiff,                           ORDER

        v.

 LIANI J. REEVES, et al.,

                Defendants.


Michael H. Simon, District Judge.

       United States Magistrate Judge Jolie A. Russo issued Findings and Recommendation in

this case on August 28, 2020. ECF 4. Judge Russo recommended that Plaintiff’s application for

leave to proceed in forma pauperis be granted, and that Plaintiff’s Complaint be dismissed sua

sponte, with prejudice. No party has filed objections.

       Under the Federal Magistrates Act (“Act”), the court may “accept, reject, or modify, in

whole or in part, the findings or recommendations made by the magistrate.” 28 U.S.C.

§ 636(b)(1). If a party files objections to a magistrate judge’s findings and recommendations,

“the court shall make a de novo determination of those portions of the report or specified

proposed findings or recommendations to which objection is made.” Id.; Fed. R. Civ. P. 72(b)(3).

       If no party objects, the Act does not prescribe any standard of review. See Thomas v.

Arn, 474 U.S. 140, 152 (1985) (“There is no indication that Congress, in enacting [the Act],


PAGE 1 – ORDER
           Case 3:20-cv-01455-JR         Document 6      Filed 09/21/20      Page 2 of 4




intended to require a district judge to review a magistrate’s report to which no objections are

filed.”); United States. v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc) (holding

that the court must review de novo magistrate judge’s findings and recommendations if objection

is made, “but not otherwise”).

       Although review is not required in the absence of objections, the Act “does not preclude

further review by the district judge[] sua sponte . . . under a de novo or any other standard.”

Thomas, 474 U.S. at 154. Indeed, the Advisory Committee Notes to Fed. R. Civ. P. 72(b)

recommend that “[w]hen no timely objection is filed,” the court review the magistrate judge’s

findings and recommendations for “clear error on the face of the record.” No party having made

objections, this Court follows the recommendation of the Advisory Committee and reviews

Judge Russo’s Findings and Recommendation for clear error on the face of the record.

       The Findings and Recommendation found that the claim in this case is premised on the

“identical nucleus of facts underlying” the claims in Plaintiff’s other pending case, Case

No. 3:20-cv-372-JR. The Findings and Recommendation thus concluded that Plaintiff’s claim

must be brought in his other case. The Findings and Recommendation also concluded that

Plaintiff must move to amend his Complaint in his other case to add his retaliation claim. The

Findings and Recommendation, therefore, recommended that Plaintiff’s application to proceed in

forma pauperis be granted but that Plaintiff’s Complaint be dismissed sua sponte, with

prejudice.1




       1
          As discussed below, the Court declines to adopt the recommendation that Plaintiff’s
retaliation claim must be dismissed because it must be brought in Plaintiff’s original lawsuit.
Even if the Court were to agree that Plaintiff’s claim must be dismissed, however, it would have
been dismissed without prejudice (but without leave to amend), so that Plaintiff could bring the
claim in a supplemental complaint in Plaintiff’s original action.

PAGE 2 – ORDER
            Case 3:20-cv-01455-JR         Document 6       Filed 09/21/20      Page 3 of 4




        Plaintiff’s original lawsuit, still pending before Judge Russo, alleges that Plaintiff applied

for a job as an accountant at Oregon State University but was not hired because of his age and in

retaliation for his previous age discrimination complaints against Oregon State University. In

that lawsuit, Plaintiff alleges claims for age discrimination and retaliation under the Age

Discrimination in Employment Act (“ADEA”), and claims under 42 U.S.C. § 1983 that his rights

to Equal Protection and Academic Freedom were violated.

        In this case, Plaintiff alleges ADEA and First Amendment retaliation,2 asserting that he

has been retaliated against for filing the first lawsuit against Oregon State University and the

other defendants. He alleges that Defendants, the defendants in the first lawsuit and their

counsel, filed a motion in that lawsuit to limit Plaintiff from filing future lawsuits, thereby

chilling his First Amendment rights and ability to exercise his rights under the ADEA.

        Plaintiff’s original case and this case involve related, although not identical, facts. Thus,

Plaintiff’s retaliation claim likely may be brought in a supplemental complaint in his first

lawsuit, under Rule 15(d) of the Federal Rules of Civil Procedure,3 assuming it would survive

the other factors of review.4 See, e.g., Caruso v. Solorio, 2019 WL 6009465, at *3 (E.D. Cal.


        2
          Although Plaintiff appears to refer to his claim as an ADEA retaliation claim, the Court
liberally construes pro se filings. Plaintiff’s claim that he has been retaliated against for filing his
first lawsuit also purports to allege a First Amendment retaliation claim.
        3
         Rule 15(d) provides: “On motion and reasonable notice, the court may, on just terms,
permit a party to serve a supplemental pleading setting out any transaction, occurrence, or event
that happened after the date of the pleading to be supplemented. The court may permit
supplementation even though the original pleading is defective in stating a claim or defense. The
court may order that the opposing party plead to the supplemental pleading within a specified
time.”
        4
         In considering a motion to supplement a complaint, courts generally consider undue
delay, bad faith or dilatory motive on the part of the movant, undue prejudice to the opposing
party, and whether the supplement would be futile. See Cruz v. Munoz, 2019 WL 448262, at *2
(E.D. Cal. Feb. 5, 2019).

PAGE 3 – ORDER
           Case 3:20-cv-01455-JR          Document 6       Filed 09/21/20      Page 4 of 4




Nov. 14, 2019) (“Certainly, a supplemental complaint alleging retaliation for prosecuting a case

is sufficiently related to the initial claim to fall under Rule 15(d).”); Ledford v. Idaho Dep't of

Juvenile Corr., 2019 WL 137571, at *1 (D. Idaho Jan. 8, 2019) (allowing under Rule 15(d) the

filing of a supplemental complaint alleging retaliation for the filing of the underlying lawsuit).

       Plaintiff’s retaliation claim is not, however, required to be brought in Plaintiff’s original

lawsuit and may be brought in a separate action. See, e.g., Murphy v. Rodriguez, 2020

WL 4001143, at *1 (E.D. Cal. July 15, 2020) (“If Plaintiff wants to seek damages and/or

injunctive relief based on his allegations of retaliation, Plaintiff should file a separate lawsuit

regarding those allegations or amend or supplement his pleading in this action to add retaliation

claims.”); Arizmendi v. Seman, 2015 WL 4572430, at *3 n.11 (N.D. Cal. July 29, 2015) (“To the

extent that Plaintiff wishes to pursue a claim of retaliation for filing the instant section 1983

action, he must allege such a claim in a separate action.”). The Court, therefore, declines to adopt

the portion of the Findings and Recommendation relating to the sua sponte dismissal of

Plaintiff’s Complaint. It may be efficient, however, to have Plaintiff’s two cases consolidated

under Rule 42 of the Federal Rules of Civil Procedure, at least for some portion of the litigation.

The Court leaves this issue in the first instance to the discretion of Judge Russo.

       The Findings and Recommendation (ECF 4) is ADOPTED IN PART. Plaintiff’s

application to proceed in forma pauperis (ECF 1) is GRANTED. The Court declines to adopt the

remainder of the Findings and Recommendation.

       IT IS SO ORDERED.

       DATED this 21st day of September, 2020.

                                                       /s/ Michael H. Simon
                                                       Michael H. Simon
                                                       United States District Judge



PAGE 4 – ORDER
